                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 JAMES ROBERTS,                                   :
                                                  :
                 Plaintiff,                       :      Case No. 3:19-cv-00048
                                                  :
         v.                                       :      Judge Thomas M. Rose
                                                  :
 CRANE PUMPS & SYSTEMS, INC.,                     :      Magistrate Judge Michael J. Newman
                                                  :
                 Defendant.                       :

                              STIPULATED PROTECTIVE ORDER

       The parties to this action, Plaintiff James Roberts and Defendant Crane Pumps & Systems,

Inc., subject to the approval of the Court, agree to the following Order relating to all discovery that

one or more parties claim to be or to reveal trade secrets, proprietary information, and/or

confidential information, including, but not limited to, confidential personnel information, and

business and financial information.

       The parties agree that this Order will expedite and facilitate discovery, and provides

reasonable and appropriate protection for confidential information and materials without impeding

the parties’ discovery and litigation involved in this action.

       IT IS HEREBY ORDERED:

       1.      Confidential Information—Defined: Any information produced by the parties

during the course of discovery that is not generally known by or disclosed to the public, and all

copies, excerpts, or summaries of the documents produced, including without limitation,

documents produced by a party pursuant to the Federal Rules of Civil Procedure, answers to

requests for admission, answers to interrogatories, documents subpoenaed from a third party in

connection with deposition testimony or otherwise, and deposition transcripts, may be designated
as “Confidential” by any party. Any matter designated by a party as “Confidential” may only be

disclosed to the following persons:

               (a)     The parties and attorneys of record for the parties in this action, the staff of
                       their respective law firms, and, in the case of the corporate parties, their in-
                       house counsel and in-house counsel’s administrative and paralegal
                       assistants;

               (b)     Experts or consultants hired by or consulted by such attorneys in connection
                       with this case but only on the condition that the expert or potential expert
                       agrees to the restrictions set forth in this Order;

               (c)     Persons noticed for deposition or witnesses, to the extent necessary for the
                       preparation of the person's testimony in this case, provided that documents
                       will not be shown to witnesses who are or were not employees of the
                       producing party (or otherwise within the categories of persons to whom
                       disclosure may be made) except during depositions or solicitation of
                       testimony;

               (d)     The Court and Court personnel; and

               (e)     Stenographic reporters engaged for depositions or other proceedings
                       necessary for the conduct of this case.

       2.      Any party from time to time may designate as “Confidential” any discovery

materials they produce which contain confidential information (hereinafter “Confidential

Discovery Materials”), the disclosure of which by the receiving party would, in good faith

judgment of the party producing such material, result in disclosure of confidential commercial

information or undue invasion of privacy and is necessary to protect the party’s operational

practices, trade secrets, proprietary interest or non-public information.

       3.      To the extent feasible, all confidential information shall be marked

“CONFIDENTIAL” prior to its production. Each party shall designate material it deems to be

“CONFIDENTIAL” in the following manner:

               (a)     By marking all documents with the designation “CONFIDENTIAL.”

               (b)     By imprinting the designation “CONFIDENTIAL” next to each answer to
                       an Interrogatory.


                                                  2
               (c)      By describing in writing and in sufficient detail any non-written materials
                        and by providing written notice to all other parties that such non-written
                        material shall be kept “CONFIDENTIAL.”

               (d)      By affixing to the canister or cassette of all DVDs, CDs, or other electronic
                        storage devices the designation “CONFIDENTIAL.”

       4.      In the event that a party inadvertently fails to designate any confidential

information, the party producing that information may subsequently make such a designation by

notifying the receiving person in writing. Each side shall treat information designated information

as confidential until further order of the court.

       5.      In the case of deposition testimony, counsel for the person being deposed shall,

within 14 days after the transcript has been received by such counsel, designate those portions of

the transcript which contain testimony concerning Confidential Discovery Materials (hereinafter

“Confidential Deposition Testimony”). During this 14 day period, the entire transcript shall be

treated as though it was designated “CONFIDENTIAL” and shall be disclosed only to those

persons listed above.

       6.      Confidential Discovery Materials or Confidential Deposition Testimony shall not

be used by or communicated to any person or entity for business or competitive purposes or for

any other purpose whatsoever except the prosecution or defense of this action.

       7.      If any party objects to the designation of any information as CONFIDENTIAL, it

may notify the designating party. The parties first will meet and confer in good faith in an attempt

to resolve the issue. If the parties cannot resolve the issue informally, either party may seek Court

intervention for resolution of the matter.          The information shall remain designated as

CONFIDENTIAL pending any such resolution.

       8.      Before disclosing Confidential Discovery Materials or Confidential Deposition

Testimony to experts or other non-parties, the attorney or party disclosing the materials shall advise



                                                    3
such persons of the restrictions of this Protective Order and provide such person with a copy of

this Protective Order.

       9.      If the non-designating party anticipates disclosing Confidential Discovery

Materials or Confidential Deposition Testimony in any pleading, motion, or other paper filed with

the Court, such party must move for leave from the Court to file such information under seal before

disclosing it. The Court will authorize the filing of materials under seal only upon express leave

of Court and only to the extent necessary to preserve legitimate confidentiality concerns. This

provision does not relieve the filing party of serving the document on other parties in accordance

with ordinary procedures established by the Civil and Local Rules or Court order.

       Counsel and the parties shall note that, per authority of Procter & Gamble Co. v. Bankers

Trust Co., 78 F.3d 219 (6th Cir. 1996) and Shane Group, Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299 (6th Cir. 2016), no document may be filed with the Court under seal without prior

permission from the Court as to each document, upon motion and upon demonstrating “why the

interests in support of nondisclosure are compelling, why the interests supporting access are less

so, and why the seal [requested] is no broader than necessary[.]” Shane Group, 825 F.3d at 306.

Parties granted leave to file material under seal, or parties seeking an in-camera inspection of

materials by the Court, shall comply with all applicable provisions of the Southern District of Ohio

Local Rules. This Stipulated Protective Order does not, in and of itself, authorize filing any

materials under seal and any provisions in this Stipulated Protective Order to the contrary are

hereby stricken. Parties intending to file any information designated as Confidential under this

Order shall confer with all counsel sufficiently in advance of filing so as not to delay any deadlines

set by the Court. Unless the Court orders otherwise, all sealed documents shall be filed according

to S.D. Ohio Local Civil Rule 5.2.1.




                                                  4
        10.     This Protective Order shall not prevent any Confidential Discovery Materials or

Confidential Deposition Testimony from being used by the Court or counsel of record at any

hearing in this action, or from being offered and received into evidence at trial, subject to such

confidentiality measures as the Court may then prescribe.

        11.     No person who obtains access to Confidential Discovery Materials or Confidential

Deposition Testimony pursuant to this Protective Order may disclose that information to any

persons other than those permitted access under this Protective Order, unless he or she first secures

the written consent of the producing party, or obtains permission from the Court, upon motion and

with notice to all parties.

        12.     Within thirty (30) days after the conclusion of trial and all appeals or any other

termination of this action, all Confidential Discovery Materials or Confidential Deposition

Transcripts shall be returned to the producing party at its request, or destroyed in a mutually

agreeable manner, and all excerpts and summaries thereof shall be destroyed. The prohibitions of

this Protective Order which restrict the disclosure and use of Confidential Discovery Materials or

Confidential Deposition Testimony shall continue to be binding after the conclusion of this action.

        13.     Any party may apply to the Court for an order modifying this Protective Order,

removing the confidential designation from any discovery materials, or extracts or portions

thereof, reclassifying Confidential Discovery Materials or further protecting Confidential

Discovery Materials. The burden of persuasion regarding any party’s confidentiality designation

shall be governed by the Federal Rules of Civil Procedure and the applicable case law. This

Protective Order is without prejudice to the rights of any party to object to the production of

documents or information which it considers to be privileged, beyond the scope of the Federal

Rules of Civil Procedure, or otherwise objectionable.




                                                 5
        STIPULATED TO THIS 12th DAY OF June, 2019.


/s/ James J. Hux                           /s/ Chad J. Kaldor
James J. Hux                               Chad J. Kaldor (#0079957)
HUX LAW FIRM, LLC                          Sarah K. Squillante (#0096705)
3 Severance Circle #18147                  LITTLER MENDELSON, P.C.
Cleveland Heights, OH 44118                21 East State Street, 16th Floor
jhux@huxlawfirm.com                        Columbus, OH 43215
Attorney for Plaintiff                     ckaldor@littler.com
                                           ssquillante@littler.com
                                           Attorneys for Defendant


        IT IS SO ORDERED.


Date:     June 20, 2019                    s/ Michael J. Newman
                                           Michael J. Newman
                                           United States Magistrate Judge




                                       6
